department of the treasury internal_revenue_service washington d c government entities bivision’ number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a etter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions te you under code sec_170 you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file file the retums in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action in accordance with cade sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you agree with our deletions you do not need te take any further if you have any questions about this letter please contact the person whase name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you rave any questions about your sincerely robert choi director exernpt organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person dentification number contact number fax number employer_identification_number xrkx tax exempt and government entities owvision date xxxxk xxkxk xxaxk uniform issue list d legend a xxxxx b xxxkx xxkxx xxxxx xxkxk xxxxxx xxxxx xxxxx xxxxx e go ho xxxxx b xxx g xxkxx t xxxkx xxkxx ear we have considered your application_for recognition of exemption from federal_income_tax under intemal revenue code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_804 the basis for our conclusion is set forth below you are a nonprofit organization incorporated in a on your stated purpose is to provide funding for the education of students in the medical field you have not adopted bylaws you state that you have adopted a conflict of interest policy you have a three person board_of directors your current directors are b c and d gis the mother of b in order to achieve your stated purpose you plan to maintain a fund that will be supplied by money that you receive from the sale of e vitamins and health products and medical all three directors receive a salary of p equipment for use by emt's physicians and hospitals you also state that you will raise funds through donations grants from private organizations and government entities and entrance fees from raffles sporting events and other events that you may hold the majority of your time however will be dedicated to the sale of the products listed above you obtain your inventory from f at cost f owns the copyrights to two medical programs contained in some of the products that you sell but does not charge you any fees associated with the use or sale of its intellectual_property b same products that you will sell but f targets physicians and hospitals whereas you target individual consumers of the gross_profits after paying e cost for the product will go to your scholarship fund the other will go to pay your operating_expenses ail proceeds will be deposited in your checking account of any money that you receive other than from the sale_of_goods will go towards the scholarship grants is the president and founder of f f sells the the number and amount of your scholarship grants will be determined based on the amount of available funds as well as the current cost of obtaining a 4-year bachelor's degree from g ‘since your grants are school specific the grant money will be prepaid annually and held by g under the supervision of the coordinator of scholarships and federal work study for g each scholarship grant will be awarded by your selection committee you plan for the membership of this committee to include the coordinator of scholarships and federal work study for g h a clergyman two teachers and d eligible recipients must have a b- or better gpa from their junior and senior years in high school no criminal record good moral character an interest in the field of medicine and insufficient finances to be able to afford college recipients must also complete a grant application the selection committee evaluates applicants and makes selections based on high school grades letters of recommendation interviews and an essay by the applicant the grant will be supervised by the coordinator of scholarships and federal work study for g and monthly reports will be made to you continued receipt of grant money is conditioned on the maintenance of a b average non-participation in campus protests and random drug screening if necessary and part of school policy failure of any racipient ta live up to these conditions will result in a warning followed by possible termination of the grant money if the failure persists seotion c of the code provides for the exemption from federal_income_tax of organizations which are both organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual section big_number o -1 of the income_tax regulations provides that in order to qualify for exemption under sec_507 an organization must be both organized and operated exclusively for one or more exempt purposes an organization that fails to meet either the organizational or operational_test is not exempt sec_1 -1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_507 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 -1 e provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose and if the organization is not organized and operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the condust of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by the organization of the charitable purposes constituting the basis for its exemption sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_613 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distrioution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale_of_goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise in rev_rul 1954_2_cb_127 the intemal revenue service held that a corporation organized and operated for the primary purpose of operating and maintaining a purchasing agency for the benefit of its otherwise unrelated tax exempt members was engaged in business activities that would be unrelated activities if carried on by any one of the tax-exempt organizations served and therefore was not entitled to exemption under the predecessor to sec_501 rev_rul was based upon the ruling in hospital bureau of standards supplies inc case that involved evaluation and purchase of necessary hospital supplies by an organization for hospitals which was subsequently lost by the government in the court of claims 158_fsupp_560 ct_cl although the government did not apply for a writ of certiorari the regulations under sec_502 of the code were subsequently amended as a result of that case in order to make it clear that a business organization could nat be exempt if it was used by unrelated exempt_organizations and was operated for the purpose of engaging in activities that would amount to the conduct of unrelated_trade_or_business if carried on by the exempt_organizations a in revrul_69_177 1989_1_cb_150 an organization that manufactured and so d wood and metal products was wholly owned by a tax-exempt college one of the primary purposes of the organization was to employ the students of the college to enable them to continue their education a majority of the organization's employees were students of the college however student employment was not related to the curriculum of the college the organization turned over the profits from its business to the college the ruling points out that although granting scholarships to enable needy students to obtain an education may be a charitable activity if an ‘organization engages in trade_or_business to obtain funds for scholarship purposes itis not exempt merely because the profits are used for scholarships in rey rul 197_1_cb_223 an organization was formed by a church to promote and provide financial support for the charitable programs of the church through the performance of certain printing functions and the production_of_income for church use it sought to accomplish these objectives these objectives by printing religious materials for the church but also derived substantial profits from the operation of a commercial printing business the publication functions performed for the church accounted for approximately percent of the overall publishing activities of the organization all of its profits were derived from the commercial printing business all of the net_income was paid to the church the ruling holds that although the organization may be organized and operated exclusively for charitable purposes by virtue of the fact that the beneficial use of all of its assets was effectively dedicates to exclusively charitable objects its only basis for qualifying in that respect apart from the relatively insignificant amount of printing performed for the church was that all of its profits were required to be paid to the church since the organization had no ather significant charitable activity and its principal income producing activity was the conduct_of_a_trade_or_business the service held that the organization was not exempt under sec_501 c of the code ‘the basic principal to be derived from the above discussion is that organizations performing ordinary commercial services to raise funds for exempt_organizations or scholarship funds are not performing a charitable function and are not themselves exempt under sec_501 the income derived from such activities is not income related to a charitable purpose within the meaning of sec_513 ‘your primary activity is the sale of e vitamins and health products and medical equipment for use by emt's physicians and hospitals you have indicated that f sells the same products that you will sell but that e's target market differs somewhat from yours f is a for-profit business engaged in commercial activity in this way you are similar to the organizations described in rey rul and revrul_73_164 because your activities are commercial in nature and not substantially related to any exempt_purpose the fact that g of the profits from these commercial activities are used for a scholarship fund does not change this analysis furthermore the sale of these products will consume between and hours per day thus like the organization described in revrul_73_164 your principal income producing activity is the business activity of selling certain medical products and your fundraising through donations grants from private organizations and government entities and entrance fees from raffles sporting events and other events that you may hold is not significant both of the organizations described in rev ruls and were denied exempt status under sec_501 of the code you are similar to these organizations in that almost all of your profits from unrelated_trade_or_business activities are to be used for charitable purposes accordingly we conclude that you are not organized and operated for charitable purposes within the meaning of sec_501 c of the code contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this fetter we will consider your statement and decide if the information affects aur determination ‘your protest statement should be accompanied by the following declaration under penatties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains aif the relevant facts and such facts are true correct and complete ‘you also have a right to request a conference to discuss your protest made when you file your protest statement individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper pawer of attomey form_2848 power of atlomey and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs an attomey certified_public_accountant or an this request should be if you if you do not file a protest within days you will not ba able to file a suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not bs issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization invoived has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we da not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax retums and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
